James R. Cooper, Judge, dissenting. The majority opinion turns on the conclusion that the Workers’ Compensation Commission found that the appellee’s distress was such that the attendance of a physician was required within seventy-two hours after the occurrence. I think it clear that the Commission made no such finding, and that its decision was instead based on an erroneous interpretation of the applicable law. Arkansas Code Annotated § 11 -9-523(a) provides that: (a) In all cases of claim for hernia, it shall be shown to the satisfaction of the commission: (1) That the occurrence of the hernia immediately followed as the result of sudden effort, severe strain, or the application of force directly to the abdominal wall; (2) That there was severe pain in the hernial region; (3) That the pain caused the employee to cease work immediately; (4) That notice of the occurrence was given to the employer within forty-eight (48) hours thereafter; (5) That the physical distress following the occurrence of the hernia was such as to require the attendance of a licensed physician within seventy-two (72) hours after the occurrence. In its opinion, the Commission tracked the statutory language and found that the first four requirements of Ark. Code Ann. § 11-9-523 (a) had been satisfied. However, as the following excerpt from the Commission’s opinion plainly shows, the Commission made no finding with the respect to the fifth requirement because it concluded that the fifth requirement had been eliminated by our holding in Ayres v. Historic Preservation Associates, 24 Ark. App. 40, 747 S.W.2d 587 (1988). The Commission stated in its opinion that: We find that Patterson’s effort of pulling on the jig and feeling sudden pain in his testicle constitute the sudden effort and severe, pain satisfying the first two criteria. The Administrative Law Judge erred in ruling that the occurrence of the hernia did not “immediately” follow the pulling incident, since “immediately” does not mean “instantly”; rather, it is only necessary for the hernia to occur in a time and manner making clear the causal connection between it and the strain that occurred. Osceola Foods, Inc. v. Andrew, 14 Ark. App. 95, 685 S.W.2d 813 (1985). We find such to be the case, because Patterson gave credible testimony that he was in distress throughout the two weeks before the cause of pain was diagnosed. The employer appears not to deny that Patterson ceased working and complained to his supervisor contemporaneously with the incident. Thus, it can be seen that all requirements of the statute are met ifPatterson’s physical distress was such that the attendance of a licensed physician was required within seventy-two (72) hours after the occurrence. The law on this point has been set out in Ayres v. Historic Preservation Associates, 24 Ark. App. 40, 747 S.W.2d 587 (1988): In Brim v. Mid-Ark. Truck Stop, 6 Ark. App. 119, 630 S.W.2d 75 (1982), this court reversed a Commission decision denying benefits to a claimant who sustained a hernia on July 28, 1980, and did not see a physician until September 2, 1980 — thirty-six days later. Explaining subsection (5), we said: The statute does not require a claimant to prove that he was actually attended by a physician within 72 hours after the injury. The statutory requirement is met if the evidence shows that within 72 hours after the injury the claimant’s condition was such that he sought and needed the services of a physician. Prince Poultry Co. v. Stevens, 235 Ark. 1034, 363 S.W.2d 929 (1963); Ammons v. Meuwly Machine Works, 266 Ark. 851, 587 S.W.2d 590 (Ark. App. 1979). *** In Prince Poultry Co. v. Stevens, supra, the Arkansas Supreme Court cited with the interpretation given the word “required” by the Supreme Court of Mississippi in Lindsey v. Ingalls Shipbuilding Corporation, 68 So. 2d 872, which was as follows: To demand or exact as necessary or appropriate; hence to warrant; to need; call for. 6 Ark. App. at 121-122, 693 S.W.2d at 76. The only condition for satisfaction of the statutory requirement under Brim, then, was that a claimant “required” the services of a physician within seventy-two hours of the occurrence of the injury. Subsequently, this court in Osceola Foods, Inc. v. Andrew, 14 Ark. App. 95, 685 S.W.2d 813 (1985), affirmed the award of benefits to a claimant seeking compensation for a hernia. We cited Brim and held specifically that ‘The diagnosis of a hernia would confirm the need of the services of a physician which is all that section requires.’ 14 Ark. App. at 103, 685 S.W.2d at 818. We understand the requirements of the fifth subsection to have been effectively negated by the Ayres holding. If the diagnosis of a hernia confirms the fact that the claimant needs a physician, it logically follows that any claimant who can prove a work-related hernia has satisfied thefifth requirement. Since we find that Patterson did comply with subsections 1 through 4 and that the injury did occur within the scope and course of his employment, he has met his burden ofproof under Section 523(a) and is entitled to appropriate benefits. [Emphasis supplied.] I submit that a fair reading of the Commission’s opinion shows that the Commission merely found that the first four requirements of the statute had been met, and that all that was required was to determine whether the fifth requirement had been satisfied. However, based on its interpretation of our holding in Ayres, supra, the Commission concluded that it was unnecessary for the claimant to go further and prove compliance with the fifth requirement because he had been ultimately diagnosed with a hernia. I disagree with the majority’s holding that the Commission made a finding of fact regarding the fifth statutory requirement when it stated that the claimant “met his burden of proof under Section 523(a).” We rejected a similar “finding” of the Commission in Jones v. Tyson Foods, Inc., 26 Ark. App. 51, 759 S.W.2d 578 (1988), where the Commission “found” that the claimant failed to meet her burden of proof by a preponderance of the credible evidence. Noting that a claimant is entitled to know the factual basis upon which his claim is denied and that we were unable to determine what the Commission found the facts to be, we reversed and remanded that case for a new decision based upon findings of fact set out in sufficient detail to permit our meaningful review. It would seem that an employer is likewise entitled to know the factual basis upon which a claim is granted; in any event, the Commission’s statement in the case at bar that the claimant met this burden of proof is not a finding of fact, but is instead a conclusion of law. In contrast, a finding of fact is: [A] simple, straightforward statement of what happened. A statement of what the Board finds has happened; not a statement that a witness, or witnesses, testified thus and so. It is stated in sufficient relevant detail to make it mentally graphic, i.e., it enables the reader to picture in his mind’s eye what happened. And when the reader is a reviewing court the statement must contain all the specific facts relevant to the contested issue or issues so that the court may determine whether the Board has resolved those issues in conformity with the law. Wright v. American Transportation, 18 Ark. App. 18, 709 S.W.2d 107 (1986). The Commission’s decision in the case at bar does not enable us to picture whether the claimant needed a physician within the 72-hour statutory period. Nor does the Commission’s conclusion that the claimant met his burden of proof under the statute allow us to determine whether the Commission decided this issue in conformity with the law. The majority opinion recites the oft-repeated rule that we are duty-bound to view the evidence and all inferences deducible therefrom in the light most favorable to the Commission. While this is unquestionably the law, it is important to note that this rule applies to the Commission’s findings of fact, not to its opinions or conclusions of law. See 3 Larson, The Law of Workmen’s Compensation § 80:13 (1983). It is apparent that in cases such as this one the presumption in favor of the Commission’s findings is of no help in resolving the more basic question of what those findings are. The Commission was required to find as facts the basic component elements on which its conclusion was based. Id. Whether or not the attendance of a physician was required within 72 hours is a necessary component element of the conclusion that the claimant met his burden of proof under the statute. Because the Commission’s opinion does not give us a “simple, straightforward statement” concerning the claimant’s need for a physician, we are left to speculate regarding the manner in which the Commission arrived at its decision: Was the Commission convinced that the attendance of a physician was in fact required within the statutory period, or did the Commission instead omit this requirement from its analysis because of its erroneous belief that the requirement had been “effectively negated by the Ayres holding”? I believe that the Commission followed the latter course of reasoning because that is precisely what it said it was doing in its opinion. The majority believes that the Commission was convinced that a physician’s attendance was in fact required. I am at a loss to understand how the majority arrived at this understanding of the Commission’s opinion which, in a single paragraph, states in unbroken sequence that the fifth statutory requirement was negated by Ayres, and that, since the first four statutory requirements had been met, the claimant met his burden of proof under the statute. Nevertheless, the very existence of this disagreement among the judges of this Court concerning what the Commission found exemplifies the inadequacy of the Commission’s findings. We are, at best, left to guess what course the Commission took in arriving at its conclusion, and no meaningful review is possible when we are reduced to guessing whether the Commission resolved an issue in conformity with the law. The Commission’s opinion should be reversed and the case remanded because it contains no finding of fact regarding the fifth statutory requirement and because all member of this Court, both in the dissent in the majority, are in agreement that the Commission’s interpretation of our holding in Ayres was erroneous. I respectfully dissent. Cracraft, C.J., and Jennings, J., join in this dissent.